Case 2:19-cv-03285-JS Document 5-1 Filed 08/20/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

HMC INCORPORATED, and
KARA DIPEITRO,

Plaintiffs,
Vv.
Civil Action No. 19-3285
COMPLETE BUSINESSS SOLUTIONS
GROUP, INC. and FAST ADVANCE FUNDING, LLC

Defendants.

4 a ae ae a a a a a

 

MEMORANDUM OF LAW IN SUPPORT OF THE MOTION TO
DISMISS BY DEFENDANT, COMPLETE BUSINESS SOLUTIONS
GROUP, INC. PURSUANT TO RULE 12(b)(6) FOR FAILURE
TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

Date: August 20, 2019
John P. Hartley, Esquire
Attorney No. 47106
20 N. 3rd Street
Philadelphia, PA 19106
Tel. 215-922-2636 x 10157
Email: jhartley@parfunding.com
Attorney for Complete Business
Solutions Group, Inc.
Case 2:19-cv-03285-JS Document 5-1 Filed 08/20/19 Page 2 of 7

 

TABLE OF CONTENTS
Page
I. PRELIMINARY STATEMENT siscssissousvensevaensnaumaviaeweauxmcnersieasacaaa easels 1
Il. BACKGROUND wisceasesiwccssuvinanusinvasiesaicsedvinalsesaaialiaas ssiedadianseiice sbisipeelsiaialsiss 1
I. ARGUMENT aiggpsscxcascessssanssaseaueaasgaunisss vena paaganicannsaneniminansannees ta vannion 2
1. Standard Of Review ...........ccece ce ccneee ec eneeeeeeneeeeeeeeeeeeaeaeeeeaeueaeneesesns Z
2. Plaintiffs Have Waived Their Right To Claim Damages Against CBSG

Because They Did Not Include Such Claims In Their Petition To Strike Or
Open The Confessed Judgment ..............cccccccccceceeeeeeaeeeeeeeeenseuseeseusess 2
IV. CONCLUSION . scsisicess ssissievniieisunsigasanasieunsien aay vensuute aes caaennasion stu ypaaxemacdeeses 4
Case 2:19-cv-03285-JS Document 5-1 Filed 08/20/19 Page 3 of 7

 

TABLE OF AUTHORITIES
Cases Page(s)
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) .........ccc ccc ce cee seeceeceeeneeeeeeseeeeaees 2
Korn v. Fleet-Air Corporation, 446 A.2d 945 (Pa. Super 1982)...........ccecceceseeeeeeeenens 2,3
WP 940 Associates, L.P. v. Bottger, 2015 WL 7572271 (Pa. Super. 2015) ................08 4

Federal Rules of Civil Procedure

Fed. R. Civ. P. 12(b)(6) ..cccccccccccseseseceeeeesecessceseceeseceesscesecesscerecesscescerseeesecees 2
Case 2:19-cv-03285-JS Document 5-1 Filed 08/20/19 Page 4 of 7

L PRELIMINARY STATEMENT

Comes now Defendant, Complete Business Solutions Group, Inc. (hereafter “CBSG”),
and, pursuant to Federal Rule of Civil Procedure 12(b)(6) moves this Court for the dismissal of
Plaintiffs’ claims as to CBSG for failure to state a claim upon which relief can be granted. As set
out in more detail below, Plaintiffs are barred from making the claims they have stated against
CBSG because Plaintiffs have filed a Petition to Open the Confessed Judgment entered in favor
of CBSG in the matter before this Court styled as Complete Business Solutions Group, Inc. v.
HMC Incorporated and Kara DiPeitro, before the U.S. District Court for the Eastern District of
Pennsylvania, Case No. 2:19-cv-02777-JS (hereafter the “Petition”). According to Pa. Rule of
Civil Procedure 2959(c), “[a] party waives all defenses and objections which are not included in
the petition or answer.” Therefore, Plaintiffs have waived all of the claims made against CBSG
in the present matter, and, therefore, the Complaint, as it relates to CBSG, should be dismissed.

Il. BACKGROUND

On May 14, 2019 CBSG began the matter styled as Complete Business Solutions Group,
Inc. v. HMC Incorporated and Kara DiPeitro in the Philadelphia County Court of Common
Pleas, Case No. 190501349, by way of filing a Confession of Judgment against HMC
Incorporated (hereafter “HMC”) and Kara DePeitro. On June 19, 2019 HMC and Ms. DiPeitro
filed a Petition seeking to have the Confessed Judgment stricken or opened. A copy of that
Petition (without Exhibits) is attached hereto as Exhibit A.

On July 1, 2019 HMC and Ms. DiPeitro filed a Notice of Removal with the Philadelphia
County Court of Common Pleas, moving the matter to this U.S. District Court as Case No. 2:19-
cv-02777-JS. Subsequently, HMC and Ms. DiPeitro filed the present action against CBSG and

Fast Advance Funding, LLC (hereafter “FAF”), as Case No. 19-3285 (hereafter the
Case 2:19-cv-03285-JS Document 5-1 Filed 08/20/19 Page 5 of 7

“Complaint”). A copy of the Complaint, without Exhibits, is attached hereto as Exhibit B.
However, HMC and Ms. DiPeitro are barred from bringing a second action against CBSG, as all
of HMC’s and Ms. DePeitro’s claims against CBSG should have been plead in the Petition to
strike or open, and these claims have been waived.

As can be seen from a review of the Complaint and the Petition, they are both predicated
on the same transactions. See for example, the paragraphs beginning at 52 of the Complaint and
14 of the Petition (“December 19, 2018 Loan,” “February 27, 2019 Loan,” “CBSG Concedes
Stealing From HMC,” “CBSG Concedes Adding $884,652.84 In Fraudulent Charges To HMC,”
“CBSG Starts Harassing HMC’s Customers”). See also the Complaint, paragraphs 8, 9, 11, 12,
14, 15, 16, 17, 21, 103, 104, 117 through 128 and 129 through 135, all of which address the
confession of judgment action.

TW. ARGUMENT

1. Standard Of Review.

Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a
complaint that fails to state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6).
The purpose of a Motion to Dismiss under Rule 12(b)(6) is to eliminate baseless claims. See
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

2. Plaintiffs Have Waived Their Right To Claim Damages

Against CBSG Because They Did Not Include Such Claims In
Their Petition To Strike Or Open The Confessed Judgment.

As held in Korn v. Fleet-Air Corporation, 446 A.2d 945, 946-947 (Pa. Super 1982):

The issues which may be raised at trial upon the opening of a
confessed judgment are determined by Pa.R.C.P. No. 2960, which
provides in relevant part as follows:

If a judgment is opened in whole or in part the
issues to be tried shall be defined by the complaint
if a complaint has been filed, and by the petition,

2
Further,

Id. at 947,

Case 2:19-cv-03285-JS Document 5-1 Filed 08/20/19 Page 6 of 7

answer and the order of the court opening the
judgment. There shall be no further pleadings ... (fn.
2. This rule is complemented by Pa.R.C.P. No.
2959(c) which provides: “A party waives all
defenses and objections which he does not include
in his petitions or answer.”’)

“[w]hen a confessed judgment is opened on the basis of the
defendant’s petition setting forth his defenses on the merits,
defendant may not thereafter amend to include additional defenses,
not included within the original defenses. Clarifying or
supplementary amendments are permitted.” Goodrich Amram 2d §
2960.1. Cf. Malicia v. Proietta Catering and Cocktail Lounge,
Inc., 270 Pa.Super. 342, 411 A.2d 751 (1979).

In the instant case, the issues were framed by appellant’s
complaint, which had been filed with the judgment notes, and by
appellee’s petition to open and appellant’s answer thereto.

Although clarifying amendments to these pleadings may be filed, if
necessary and otherwise proper, it would be improper for appellee
after judgment had been opened, to amend its petition to assert new
defenses or counterclaims. To the extent that the trial court’s order
allowed such amendments, it was erroneous.

Finally,

Id.

The trial court was correct, therefore, when it defined the issues to
be decided at trial to include “claims, defenses or counterclaims”
pleaded in appellee’s petition to open the judgment. Any other
interpretation of the procedural rules would have required two
separate trials instead of one in order to adjudicate the respective
rights and liabilities of the parties. The record before us discloses
no good reason for embarking upon such an absurd misuse of
judicial time and resources, not to mention inconvenience to the
parties.

Pursuant to the trial court’s order, the litigation can now proceed to
trial on the issues framed by pleadings which have already been
filed. Those pleadings, however, cannot be amended to allege new
defenses or counterclaims.
Case 2:19-cv-03285-JS Document 5-1 Filed 08/20/19 Page 7 of 7

In WP 940 Associates, L.P. v. Bottger, 2015 WL 7572271, *6 (Pa. Super. 2015), the
Superior Court held that the trial court erred when it allowed the petitioner damages because the
petition to open the confessed judgment did not contain a counterclaim or affirmatively request
damages. The same is true here. Plaintiffs did not seek a counterclaim or damages in their
Petition to open the confessed judgment. They are likewise prohibited from bringing a separate
action seeking damages against CBSG arising from the same relationship which is the basis of
the confession of judgment action.

IV. CONCLUSION

WHEREFORE, Defendant, Complete Business Solutions Group, Inc., respectfully

requests that its Motion to Dismiss be granted, and that the present Complaint, as to Complete

Business Solutions Group, Inc., be dismissed.

Respectfully Submitted,
a
Date: August 20, 2019 OL LAs _.

John’ Hartley, Esquire
Attorney No. 47106

20 N. 3" Street

Philadelphia, PA 19106

Tel. 215-922-2636 x 10157
Email: jhartley@parfunding.com
Attorney for Complete Business
Solutions Group, Inc.
